Citation Nr: 1726827	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Coast Guard from October 1960 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In decisions dated in July 2010 and May 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran was scheduled to have a Board videoconference hearing before a Veterans Law Judge in March 2010.  However, the Veteran failed to attend the scheduled hearing.  As he did not provide a good-cause explanation for his absence or request to have the hearing rescheduled, the Board deemed his hearing request withdrawn.  See 38 C.F.R. §§ 20.700(e), 20.702(d), 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A left knee disorder did not have its onset during active service, was not directly caused by active service, and did not manifest within one year of separation from active service.





CONCLUSION OF LAW

The requirements for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by letters dated in March and June of 2006.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  Regarding the Veteran's service treatment records (STRs), the record shows that they were in transit from the Records Management Center (RMC) to the RO on February 6, 2006.  Despite this fact, it appears that the RO either did not receive or lost these STRs.  As such, the RO requested that the RMC transfer the STRs again in August and November of 2006.  However, the RMC responded that all available records were sent in February 2006.  

In January 2007, the AOJ notified the Veteran of the negative responses and requested that he submit any copies of STRs that he may have in his possession.  The RO also advised him that he may provide alternative sources of evidence that could be used to substantiate his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (holding that, when service records are lost or destroyed through no fault of the claimant, VA's duty requires that VA advise a veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as buddy affidavits or statements).  The RO then issued a formal finding of unavailability for the STRs in February 2007.  Consequently, any further search would be futile.  However, the Veteran did submit copies of some of his STRs in March 2006 and March 2007.  With respect to post-service treatment records, VA obtained all relevant, identified, and available records.  In addition, the Veteran was afforded a VA examination and/or medical opinion in connection his claim in July 2013 and June 2016.

In the July 2010 remand, the Board directed the AOJ to provide the Veteran with a VA examination and medical opinion to determine the nature and etiology of any left knee disorder that may have been present.  A responsive examination and opinion was obtained in July 2013.  

In the May 2016 remand, the Board instructed the AOJ to review Dr. Q.'s December 2009 medical opinion and conduct any additional development that might be prompted by this evidence.  In accordance with the May 2016 remand, the RO obtained an additional VA medical opinion in June 2016 that considered Dr. Q.'s opinion.  The RO then noted its review of the December 2009 opinion, received on July 21, 2010, when it readjudicated the claim in the December 2016 Supplemental Statement of the Case.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds the July 2013 VA medical examination and the June 2016 VA medical opinion, along with the other evidence of record, are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.



II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Initially, the Board notes that the Veteran has a current diagnosis of left knee degenerative joint disease.  See July 2013 VA examination; June 2016 VA medical opinion.  Thus, he has established the first element required for the service connection.

In this case, the available STRs do not reflect any complaints, treatment, or diagnoses related to a left knee disorder.  The Veteran's lower extremities were noted to be normal in the clinical evaluation of his October 1960 enlistment examination, April 1972 reenlistment examination, April 1973 service examination, and February 1981 retirement examination.  In the February 1981 Report of Medical History, the Veteran denied having a trick or locked knee, or cramps in his legs.

After service, the first available record showing a complaint of left knee pain is from January 2005.  See January 2005 VA treatment record.  In this regard, the Board notes that the Veteran also reported that his left knee disorder began in January 2005.  See February 2006 Veteran's Application for Compensation and/or Pension.  The July 2013 VA examiner additionally stated that the Veteran was diagnosed with degenerative joint disease of the bilateral knees in 2005.

The Veteran also contends that he injured his left knee during service and experienced left knee pain.  See July 2013 VA Examination.  He reported being treated for this issue with ibuprofen.  The Veteran also stated that his left knee pain progressed after service.  

Turning to the question of nexus, the Board notes there are different medical opinions of record addressing the issue.  In September 2008 and December 2009, Dr. Q. provided statements and an opinion in support of the Veteran's claim.  Dr. Q. first listed the Veteran's description of the circumstances surrounding his injuries.  Dr. Q. noted that the Veteran reported using several power tools during service; providing gun powder during a battle station for periods of 30 minutes to 1 hour; feeling a sharp back pain while lifting weights; and several incidents related to his left shoulder.  Dr. Q. then opined that the Veteran's degenerative joint disease of the left knee was directly caused by the activities and multiple traumas that were inflicted on the knees by the duties he performed during service.

In addition to this opinion, Dr. Q. provided a large amount of information regarding osteoarthritis.  The Board notes that osteoarthritis is also called degenerative joint disease.  See Dorland's Illustrated Medical Dictionary 1344 (32nd ed. 2012).  Dr. Q. reported that osteoarthritis is classified as primary (idiopathic) when the cause is not known.  It was classified as secondary when the cause was another disease, such as Paget's disease, or an infection, deformity, injury, or overuse of the joint. Some people who repetitively stress their joints, such as foundry workers, coal miners, and bus drivers, are particularly at risk.  Commonly affected joints included the knees.  Osteoarthritis could impact the knee joint by causing the ligaments to stretch so that joint becomes unstable.  Touching or moving the joint could also be very painful.

Dr. Q. also stated that the symptoms of osteoarthritis usually exhibit a slowly progressive and often intermittent course.  Periods of improvement are frequent.  In most cases of mild to moderate degenerative joint disease, the patient is never severely incapacitated, and by avoiding injury and excessive strain of the affected joints, easily learns to live with the disease.  Trauma could intensify and prolong the symptoms.  Dr. Q. added that osteoarthritis is the most common joint disorder and affects many people to some degree by age 70.  However, Dr. Q. stated that osteoarthritis is not caused by simple wear and tear that occurs with aging.  Joints do not normally wear out unless they are used excessively or injured. 

According to Dr. Q., the knee is the most frequently affected by osteoarthritis. The symptoms progressed to pain associated with weight bearing, repeated effusions, and locking when loose bodies are present.  The physical findings included slight limitation of the joint motion and mild to moderate joint effusion.  Tenderness presented along the joint margins and occasionally osteophytes can be palpated.   Dr. Q. also listed the treatments that would be available depending on the type of osteoarthritis.

Dr. Q. added that the knee is the largest joint in the body, and its stability was dependent upon an intricate group of strong ligaments as well as the supporting muscles and tendons.  Dr. Q. indicated that mechanical injury, which may consist of single major trauma or repeated minor traumas, may cause intra-articular changes that act as a predisposing or aggravating cause of osteoarthritis.  Internal derangement was a term commonly applied to intra-articular and extra-articular affections of the knee.  These derangements were most commonly of traumatic origin, and resulted from lesions of the semilunar cartilages, the joint surfaces, the ligaments, the fat pads, or the synovial membrane.  The more common derangements included lesions of the semilunar cartilages, rupture of the tibial and fibular collateral ligaments, rupture of the cruciate ligaments, fracture of the tibial spine, loose bodies such as osteochondritis dissecans and synovial chondromatosis, hypertrophy and pinching of the intra-patellar fat pad and synovial membrane, and exostoses.  

The Board finds that Dr. Q.'s opinion carries little probative weight.  From Dr. Q.'s recitation of the Veteran's reported injuries during service, a list that does not provide any details regarding left knee injuries or symptoms, it is unclear how Dr. Q. determined that the Veteran suffered multiple traumas to the left knee during service.  Moreover, while Dr. Q. provided a substantial amount of information regarding osteoarthritis, he did not use his medical expertise to explain with any precision how the general causes or characteristics of osteoarthritis were applicable to the Veteran's case.  The Board notes that Dr. Q. appeared to emphasize certain facts about osteoarthritis by using a bold font or all caps.  For instance, Dr. Q. highlighted that mechanical injury can be a cause of osteoarthritis by leading to intra-articular changes, and he noted that intra-articular affections of traumatic origin could be characterized as internal derangements.  Although Dr. Q. listed the most common derangements, he did not state whether any these derangements were present in the Veteran's left knee.  Dr. Q. also discussed both primary and secondary osteoarthritis without opining which type applied to the Veteran's left knee.  In addition, Dr. Q. failed to reconcile his discussion of the slow progression of osteoarthritis with the fact that the Veteran did not receive a diagnosis for the disorder until 2005.

In conjunction with the July 2013 VA examination, the VA examiner provided a negative nexus opinion.  The examiner noted that during the Veteran's service from 1960 to 1981, he had several injuries.  Some of the injuries, such as his left shoulder, required surgery in 1963.  His most recent left knee x-ray showed findings of bilateral patellar spurs.  However, his April 1973 service examination showed that his lower extremities were normal.  The examiner also noted that the Veteran's post-discharge medical records showed treatment for right shoulder bursitis, cervical radiculopathy, and right thigh lipoma.  However, the Veteran only started to complain of left knee pain in 2005.   The examiner opined Veteran's left knee pains were less likely as not related to service as they began in 2005 and his knee x-ray showed bilateral involvement.  The examiner explained that this degenerative finding affecting both patellae was similar to the general population of the same age group.  The Board finds that this opinion provides some probative value, as it was based on clinical data and other rationale.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  However, the probative value is slightly diminished by the examiner's failure to address Dr. Q.'s opinion and statements.

In June 2016, a VA examiner provided another negative nexus opinion.  The examiner noted that he reviewed the claims file, including the statements from Dr. Q.  The examiner also acknowledged the Veteran's contention that his current left knee disorder originated from a left knee injury during his service from 1960 to 1981.  The examiner highlighted the fact that the Veteran's chief complaints involved his left knee, and the Veteran did not report that any right knee injuries or problems occurred during service.  While the examiner allowed that Dr. Q.'s report on the pathology and origins of degenerative arthritis was true, he noted that Dr. Q. failed to discuss how degenerative arthritis presents in paired weight-bearing joints.  In cases such as that of the Veteran's knee joints, there is symmetrical wear and tear or degeneration of both weight-bearing joints.  The physical examination of the Veteran's knees during the July 2013 VA examination showed no significant difference in the measured range of motion between the right and left knee.  Moreover, the documented ranges of motion for both knees were still considered within the functional range of motion of the knee joints.  The examiner noted that most of the subjective aspects of the physical examination showed predominantly left knee findings.  However, the objective findings from the examination, such as the bilateral knee x-ray, did not corroborate the Veteran's subjective findings and claims.  The examiner stated that the July 2013 x-ray report from the examination revealed that spurs in both patellae were present, and the joint spaces were intact.  The impression was bilateral patellar spurs, and the primary diagnostic code was minor abnormality.  The examiner emphasized that the most notable aspect of the report was the symmetrical findings for both knees.

The examiner explained that a major injury/disruption to one pair of weight-bearing joints that occurred decades ago will eventually exhibit more advanced degenerative changes than the other, uninvolved, weight-bearing joint.  However, the July 2013 bilateral knee x-ray showed that such asymmetry of degeneration was not present in the Veteran's knees.  The Veteran was also in his early 70's when the x-ray was taken.  The Veteran's age combined with the symmetrical affectation of both weight-bearing joints favored the conclusion that the Veteran's degenerative joint disease of both knees was caused by an aging process rather than the reported injury to the left knee during service.  The examiner additionally found that the radiologist's choice of "minor abnormality" as the primary diagnostic code in July 2013 provided further support for this conclusion as it reflected a fairly recent onset of degenerative joint changes.  If the left knee injury that occurred several decades had been significant, the examiner would have expected to see major degenerative joint changes such as severe narrowing of the left knee joint as compared to the right knee, severe osteophytic spur formation, and possibly a genuvarus or genuvalgus deformity on the left knee as compared to the right knee.  However, the latest x-ray report demonstrated that the Veteran's knees did not have these changes.  The minor changes documented in the x-ray report therefore supported finding that the Veteran had a very recent onset of degenerative arthritis due to the natural aging process of both knees.

The Board finds that the June 2016 VA examiner's opinion is of significant probative value, as it was supported by a detailed rationale that was based on a review of the relevant evidence of record, as well as pertinent medical principles.  See Nieves-Rodriguez, 22 Vet. App. at 299-301 (2008).  The examiner did not discount the Veteran's contention that he injured his left knee during service.  Instead, the examiner provided a comprehensive explanation for why the reported injury is unrelated to the Veteran's current left knee degenerative joint disease.  In addition, the examiner adequately explained why the information provided by Dr. Q. was missing important details relevant to determining the etiology of the Veteran's left knee degenerative joint disease. 

In summary, the probative evidence of record supports the finding that the Veteran's left knee disorder is not directly related to active service.  The Board has also considered whether the Veteran may be entitled to service connection under the chronic disease presumption.  However, the most probative evidence of record reflects that the Veteran's left knee degenerative joint disease did not have its onset during service or for many years thereafter.  Thus, the Veteran has not met the criteria for presumptive service connection under 38 C.F.R. § 3.309(a).  In addition, neither left knee degenerative joint disease nor manifestations sufficient to identify the disease entity are shown during service.  Manifestations must be "noted" in the service records and that is not the case in this instance.  Therefore, although the Veteran's left knee degenerative joint disease may constitute a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations were shown in the STRs.  Consequently, the provisions of 38 C.F.R. § 3.303(b) concerning chronicity or continuity of symptomatology are not for application.

The Board acknowledges the Veteran's contentions that his left knee disorder is related to service.  The Board finds the Veteran's statements not competent to provide a nexus.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of left knee degenerative joint disease is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of pain, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his left knee degenerative joint disease began or was caused are not competent evidence as to a nexus.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

 Accordingly, the Veteran's claim for service connection for a left knee disorder is denied.  

ORDER

Entitlement to service connection for a left knee disorder is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


